BINGHAM, Circuit Judge.
This is an appeal from a judgment of the District Court for Massachusetts of April 8, 1936, in favor of the defendants. The questions presented arise on a demurrer to the declaration.
The allegations of the declaration are the same as those set out in the case of J. Dudley Clark et al. v. Boston-Continental National Bank et al. (C.C.A.) 84 F.(2d) 605, this day decided, with the exception that the fraudulent representations with reference to the financial condition of the bank and its capital stock were made with the intent to induce the plaintiff to buy stock instead of to loan money on the stock as security, and it is alleged that in reliance thereon the plaintiff purchased a considerable quantity of the stock of the bank, at various times from March 3, 1931, to November 16, 1931, or 2,723 shares, and paid therefor the sum of $91,350.69.
The questions in this case do not differ from those raised in the suit brought by the copartnership and are concluded by our decision in that case.
The judgment of the District Court is vacated, and the case is remanded to that court fo'r further proceedings not inconsistent with this opinion, with costs to the appellant in this court.